Order entered April 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01083-CV

      MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND HC
                      DEVELOPERS, LLC, Appellants

                                               V.

                 RED OAK 86, LP. AND CHARLES JOHNSON, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-09010

                                           ORDER

       Before the Court is court reporter Vielica Dobbins’s April 12, 2019 letter informing the

Court the record is ready to be filed, but final payment has not been received. Accordingly, we

ORDER appellants to file, no later than April 28, 2019, written verification they have paid for

the record. We caution appellants that, failure to comply, may result in the appeal being

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).



                                                      /s/   KEN MOLBERG
                                                            JUSTICE